           Case 2:19-cv-00501-GMN-EJY Document 32
                                               31 Filed 02/02/21
                                                        02/01/21 Page 1 of 2




 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn Miller, Esq.
     Nevada Bar No. 7825
 3
     KRIEGER LAW GROUP, LLC
 4
     2850 W. Horizon Ridge Parkway
     Suite 200
 5   Henderson, Nevada 89052
     Phone: (702) 848-3855
 6   Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
 7
                           IN THE UNITED STATES DISCTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9                                                  )   Case No. 2:19-cv-00501-GMN-EJY
     DOLOMYLENE PINOLIAR,                           )
10                                                  )
                        Plaintiff,                  )
11
                                                    )
     v.                                                 STIPULATION AND ORDER
                                                    )
12                                                      DISMISSING EQUIFAX INFORMATION
                                                    )   SERVICES, LLC WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES,                  )
13   LLC; AMERICAN HONDA FINANCE                    )
     CORP; HOME AMERICAN MORTGAGE                   )
14   CORP; WELLS FARGO HOME                         )
     MORTGAGE                                       )
15                                                  )
                        Defendants.                 )
16
                                                 STIPULATION
17
            Plaintiff Dolomylene Pinoliar and Equifax Information Services, LLC hereby stipulate
18
     and agree that the above-entitled action shall be dismissed with prejudice as to Equifax in
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25

26
                                                Page 1 of 2
27

28
             Case 2:19-cv-00501-GMN-EJY Document 31
                                                 32 Filed 02/01/21
                                                          02/02/21 Page 2 of 2




 1   accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees,

 2   prejudgment interest, and costs of suit.

 3           Dated: February 1, 2021

 4

 5
       By:     /s/ David Krieger, Esq.                  By:    /s/ Jeremy J. Thompson, Esq.
 6             David Krieger, Esq.                             Jeremy J. Thompson, Esq.
               KRIEGER LAW GROUP, LLC                          CLARK HILL PLLC
 7             2850 W. Horizon Ridge Parkway                   3800 Howard Hughes Parkway
               Suite 200                                       Suite 500
 8
               Henderson, Nevada 89052                         Las Vegas, NV 89169
 9
               Attorney for Plaintiff                          Attorney for Defendant

10

11                                               ORDER

12                                                        IT IS SO ORDERED.

13
                                                          Dated this __
                                                                     2 day of February, 2021.
14

15                                                        ________________________________
                                                          Gloria M. Navarro, District Judge
16
                                                          UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26
                                                Page 2 of 2
27

28
